DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/2/2021.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/18/21, 2/3/20 and 9/2/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.

Response to Arguments


Applicant's arguments filed 6/2/2021 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. In addition Applicant's arguments filed 6/2/2021 with respect to claims 1-24 has been considered but tare not persuasive.

Applicant argued in page 8-9 that none of the probabilities in Suzuki is not understood to teach or suggest determining a probability that a transform was used for encoding a picture block as set forth in claim 1 as amended. Thus, neither Lasserre nor Suzuki is understood to teach or suggest that "determining an index comprises: determining, for each transform in the set, a probability that the transform was used for encoding the picture block; and determining the index based on the determined probabilities" as set forth in claim 1 as amended.	

Examiner disagree on this because Lasserre page 2 line 7-17 teach - selecting an element in a set of n elements, each element comprising one transform and a set of at least one quantizer; - transforming the block into coefficients using the transform of the selected element; - encoding an index in the bitstream identifying the selected element. The block is either a picture block or a residual block. Advantageously, a single index is encoded to identify both a transform and a set of quantizers which improves coding efficiency. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform T, itself is of size 8x8. Indeed, in the set of n elements, the transforms T, can be of 

Suzuki Fig. 4 [0052-0054] and Suzuki [0073] FIG. 5 teach probability of transform coefficient. So combined teaching meets claimed limitation with predictable results, because Lasserre generates transform coefficient includes particular transform was used for encoding the picture block.

	Applicant argued in page 9-10 that FIG. 11 of Han (US Patent 9,544,597) shows twelve different probability models, including different combinations of four different transform modes and three different block sizes. Han teaches that probability models describe the relative probability with which quantized values occur following quantization of a transformed block (column 10, lines 32-34). Thus, the probability model for each transform type at each size describes the relative probability with which
quantized values occur following quantization of a transformed block. Therefore, Han is not understood to teach or suggest that a probability that a transform type was used for encoding the picture block.

Examiner disagree on this because Han Fig. 11 page 12 line 42-54 coding efficiency of residuals generated using intra prediction is improved by conforming the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (WO 2015128222), in view of Han (U.S. Pub. No. 9544597 B1), further in view of Suzuki (U.S. Pub. No. 20120045141 A1).

Regarding to claim 1, 6, 10 and 15:

1. Lasserre teach a decoding method comprising: determining an index from a bitstream, (Lasserre page  7 line 25-33 the input 8 and the module 10 are
linked to a module 12 configured to transform a block into coefficients using
the transform Ti of the selected element … the module 12 is linked to a module 14 configured to quantize the coefficients obtained by the module 12 using the quantizer(s) of the selected element. The module 14 is in turn linked to a module 16 configured to encode the quantized coefficients into the bitstream F. The encoding device further comprises a module 18 configured to encode in the bitstream F an index identifying the selected element) the index identifying a transform type in a set of a plurality of transforms types; (Lasserre Fig. 3 page  9 line 19-30 In a step S10, an element E, is selected in a set of n elements for a block Bk of the picture Y, wherein each element E, comprises one transform Ti and a set Qi Of at least one quantizer, where i is an integer and i e [0; n-1 ]. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform Ti itself is of size 8x8. Indeed, in the set of n elements, the transforms Ti can be of various sizes (e.g. 8x8, 16x1 6, 32x32, etc.). i represents the index of transform type. Ti represents one of the transform type associated with an element because Fig. 3 page  9 line 19-30 an element E , is equal to or comprises {Ti, {q , e [0; M - 1]}})
decoding a picture block from the bitstream using the transform type of the set identified by the index; (Lasserre page 11 line 1-2 which the transform Ti itself is of 
wherein determining the index comprises: determining, for each transform type in the set, (Lasserre page 17 line 10-15 the module 36 is linked to a module 38 configured to classify the residual blocks r k into n classes based on the coding costs cost(kj). Each element of Ei defines a class C,. The module 38 is in turn linked to a module 40
configured to determine a new transform T', for each element E , from the
residual blocks in the corresponding class C, and to replace the old transform
Ti by the new transform T', in each element E, Lasserre page 2 line 7-17 teach - selecting an element in a set of n elements, each element comprising one transform and a set of at least one quantizer; - transforming the block into coefficients using the transform of the selected element; - encoding an index in the bitstream identifying the selected element. The block is either a picture block or a residual block. a single index is encoded to identify both a transform and a set of quantizers which improves coding efficiency. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform T, itself is of size 8x8. Indeed, in the set of n elements, the transforms T, can be of various sizes (e.g. 8x8, 16x1 6, 32x32, etc.) … the set of elements can either define the transform T, as the transform to be used on the encoder side or as the transform to be used on the decoder side. As such Lasserre teach determining an index comprises: determining, for each transform in the set and different transform can be indexed into transform coefficient)

a probability that the transform type was used for encoding the picture block; and determining the index based on the determined probabilities.

However Han teach a probability that the transform type was used for encoding the picture block; (Han Fig. 11 page 12 line 42-54 coding efficiency of residuals generated using intra prediction is improved by conforming the transform size to the prediction block size and then selecting a transform type and the scanning order of the subsequently quantized block based on the intra prediction mode. Separate probability models are maintained for each transform type and size such that entropy coding codes (and decodes) the quantization indices using a probability model that correspond to the type and size of the transform in use. The probability models may be adapted during processing of the blocks according to accumulated statistics [probability of transform type]. As probability model PM1-PM12 are adaptive based on statistics [based on probability] as well as linked to a transform type, it follows probability that a transform type was used for encoding the picture block is taught by Han)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lasserre, further incorporating Han in video/camera technology. One would be motivated to do so, to incorporate a probability that the transform was used for encoding the picture block. This functionality will improve coding efficiency.

The combination of Lasserre and Han do not explicitly teach determining the index responsive to the determined probabilities.

However Suzuki teach and determining the index responsive to the determined probabilities. (Suzuki Fig. 4 [0054] Similarly, the absolute values of C[3], C[5], C[8], C[1], and C[0] are transformed, in accordance with FIG. 4, into the bin strings in the Unary binarization and the respective transformed bits are binary arithmetic coded/decoded using the estimated probabilities of P[3], P[5], P[8], P[1], and P[0], respectively. It should be noted that each estimated probability is updated, based on the probability of actually encoded/decoded coefficient in encoding procedures. Suzuki [0073] FIG. 5 shows an estimated probability selection process in encoding/decoding the non-zero transform coefficients, when frequency transform is performed in the unit of a 4.times.4 sub-block. In a block 301, C [0] to C[15] represent 16 pieces or quantized transform coefficients (an index in [ ] identifies the position of each of the quantized transform coefficients in the sub block). Using the probability model for binary arithmetic coding/decoding of the absolute value of each transform coefficient, 16 estimated probabilities (or pieces) having a different frequency of 0 binary value (P[0] to P[15]; an index in [ ] identifies the estimated probability) are prepared. In the present embodiment, 16 estimated probabilities (or pieces) are prepared and set such that the occurrence probability of 0 value becomes smaller as proceeding from P[0] to P[15]. FIG. 15 shows initial data of an example probability model. In other examples, other forms of probability models may be used. The abscissa of FIG. 15 represents the index of the estimated 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lasserre, further incorporating Han and Suzuki in video/camera technology. One would be motivated to do so, to incorporate determining the index responsive to the determined probabilities. This functionality will improve coding efficiency.

Regarding to claim 5, 9, 14 and 18:

Cancelled.

Regarding to claim 21 and 23:

21. Lasserre teach the method of claim 1, wherein determining the index further comprises: using the index to determine the transform type from the ordered list of transforms. (Lasserre Fig. 3 page  9 line 19-30 In a step S10, an element E, is selected in a set of n elements for a block Bk of the picture Y, wherein each element E, comprises one transform Ti and a set Qi Of at least one quantizer, where i is an integer and i e [0; n-1 ]. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform Ti itself is of size 8x8. Indeed, in the set of n elements, the transforms Ti can  e [0; M - 1]}})

Lasserre do not explicitly teach sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set;

However Han teach sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set; and (Han Fig. 11 page 12 line 42-54 coding efficiency of residuals generated using intra prediction is improved by conforming the transform size to the prediction block size and then selecting a transform type and the scanning order of the subsequently quantized block based on the intra prediction mode. Separate probability models are maintained for each transform type and size such that entropy coding codes (and decodes) the quantization indices using a probability model that correspond to the type and size of the transform in use. The probability models may be adapted during processing of the blocks according to accumulated statistics [probability of transform type])

Regarding to claim 22 and 24:

22. Lasserre teach the method of claim 6, wherein encoding the index further comprises: encoding the index corresponding to the transform type from the ordered list used to encode the picture block. (Lasserre Fig. 3 page  9 line 19-30 In a step S10, an element E, is selected in a set of n elements for a block Bk of the picture Y, wherein each element E, comprises one transform Ti and a set Qi Of at least one quantizer, where i is an integer and i e [0; n-1 ]. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform Ti itself is of size 8x8. Indeed, in the set of n elements, the transforms Ti can be of various sizes (e.g. 8x8, 16x1 6, 32x32, etc.). i represents the index of transform type. Ti represents one of the transform type associated with an element because Fig. 3 page  9 line 19-30 an element E , is equal to or comprises {Ti, {q , e [0; M - 1]}})

Lasserre do not explicitly teach sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set;

However Han teach sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set; and (Han Fig. 11 page 12 line 42-54 coding efficiency of residuals generated using intra prediction is improved by conforming the transform size to the prediction block size and then selecting a transform type and the scanning order of the subsequently quantized block based on the intra prediction mode. Separate probability 

Claims 2, 7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (WO 2015128222), in view of Han (U.S. Pub. No. 9544597 B1), further in view of Suzuki (U.S. Pub. No. 20120045141 A1) and Zhu (U.S. Pub. No. 20190236411 A1).

Regarding to claim 2, 7, 11 and 16:

2. Lasserre teach the decoding method according to claim 1, for each transform type in the set, (Lasserre page  9 line 24-30 a set Qi of at least one quantizer and other coding tools like pre-processing or post processing parameters (e.g. SAO or DBF parameters). In one embodiment, the set Qi of at least one quantizer comprises exactly one quantizer q, In a variant, the set Ο, οί at least one quantizer comprises M quantizers {q , q"'1} to be used to quantize M coefficients. In this case, an element E, is equal to or comprises {T,, {q , /c ε [0; M - 1]}}. Lasserre page 10 line 35 and page 11 line 1-16  teach a block Bk of size 8x8 uses a subset of elements in page 10 line 35 which the transform T, itself is of size 8x8. Indeed, in the set of n elements, the transforms T, can be of various sizes (e.g. 8x8, 16x1 6, 32x32, etc.) … the set of elements can either 
on data decoded from the bitstream prior to determination of the index. (Lasserre page 10 line 9-16 when encoding the quantized coefficients by the entropy encoder (e.g. CABAC, a context-free arithmetic coder or any other entropy coder); RT is the rate of the topology syntax and R-π is the rate of the syntax for signaling the selection of the element (Τ,,Ο,) to encode the residual (e.g. an index identifying the element Ei in the set of elements). The topology syntax is used to signal the prediction mode (also known as coding mode), the block topology (i.e. the partitioning of the block into sub-blocks), possibly the motion vectors and reference picture indexes)

Lasserre do not explicitly teach wherein determining, a probability comprises applying a convolutional neural network model

However Zhu teach wherein determining, a probability comprises applying a convolutional neural network model (Zhu [0027] In one embodiment, fusing is performed, for each pixel, by first multiplying the probabilities for each class calculated by all of the multiple individual CNNs, i.e., [00001] y c = .Math. i = 1 n .Math. y c i 255 n where i is the index of the individual CNNs of different scale levels, n is the number of CNNs, c denotes class (background, cell, boundary), and y′ is the pixel-wise class score for class c output by network i (note that here the classification probability is expressed as a class score that ranges from 0 to 255))

.

Claims 3-4, 8, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (WO 2015128222), in view of Han (U.S. Pub. No. 9544597 B1), further in view of Suzuki (U.S. Pub. No. 20120045141 A1) and Wirola (U.S. Pub. No. 10520579 B2).

Regarding to claim 3, 8, 12 and 17:

3. Lasserre teach the decoding method according to claim 1, Lasserre do not explicitly teach wherein determining the index based on the determined probabilities comprises sorting the indices of the plurality of transform types in a decreasing order of their probability to obtain a sorted list of indices obtaining a truncated unary code from the bitstream and determining the index as the index of the sorted list of indices identified by the truncated unary code.

However Suzuki teach a decreasing order of their probability to obtain a sorted list of indices (Suzuki Fig. 3)
obtaining a truncated unary code from the bitstream and (Suzuki [0133] the quantized transform coefficients in the Unary binarization are transformed into a binary code, but other binarization may be used. For example, Truncated Unary binarization where a level of the value is limited)
determining the index as the index of the sorted list of indices identified by the truncated unary code. (Suzuki Fig. 3)

The motivation for combining Lasserre, Han and Suzuki as set forth in claim 1 is equally applicable to claim 3.

However Wirola teach wherein determining the index based on the determined probabilities comprises sorting the indices of the plurality of transforms types (Wirola col. 9 line 42-50 teach encoding the transform indices exploiting a probability of occurrence of an index value of a respective transform index comprises a differential encoding. Such a differential encoding may comprise for example sorting the transform indices according to ordinal numbers associated with index values of transform indices, the ordinal numbers being associated with the index values of transform indices based on the probability of occurrence of each index value of transform indices)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lasserre, further incorporating Han, Suzuki and Wirola in video/camera technology. One would be motivated to do so, to incorporate determining the index responsive to the determined 

Regarding to claim 4 and 13:

4. Lasserre teach the decoding method according to claim 3, Lasserre do not explicitly teach wherein obtaining the truncated unary code comprises entropy decoding a part of the bitstream into the truncated unary code.

However Suzuki teach wherein obtaining the truncated unary code (Suzuki [0133] the quantized transform coefficients in the Unary binarization are transformed into a binary code, but other binarization may be used. For example, Truncated Unary binarization where a level of the value is limited) comprises entropy decoding a part of the bitstream into the truncated unary code. (Suzuki FIG. 3 [0069] in this way, the zero/non-zero coefficient information entropy encoder 106 entropy-codes the state of the nodes and leaves)

Allowable subject matter

Regarding to claim 19-20:

Claims 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.